DISMISS and Opinion Filed October 30, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00874-CV

             MOE HOSPITALITY, LLC, Appellant
                            V.
 SUMMIT HOSPITALITY 009, LLC, SUMMIT HOSPITALITY 039, LLC,
         AND SUMMIT HOSPITALITY I, LLC, Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-00362-2020

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                            Opinion by Justice Molberg
      The filing fee and clerk’s record in this case are past due. By postcard dated

October 5, 2020, we notified appellant that the $205 filing fee was due. We

directed appellant to remit the filing fee within ten days, expressly cautioning it

that the failure to do so would result in dismissal of this this appeal. On October 9,

2020, we received a letter from the Collin County Clerk, informing the Court that

the clerk’s record had not been filed because appellant had not paid for the record.

That same day, we directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or, if applicable, to provide written
documentation they had been found entitled to proceed without payment of costs.

We cautioned appellant that if the Court did not receive the required

documentation within ten days, the Court would dismiss the appeal for want of

prosecution without further notice. To date, appellant has not paid the filing fee,

provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal. Accordingly, we dismiss this appeal. See TEX.

R. APP. P. 37.3(b); 42.3(b), (c).




                                             /Ken Molberg//
                                             KEN MOLBERG
200874f.p05                                  JUSTICE




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MOE HOSPITALITY, LLC,                        On Appeal from the 471st Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 471-00362-
No. 05-20-00874-CV         V.                2020.
                                             Opinion delivered by Justice Molberg.
SUMMIT HOSPITALITY 009, LLC,                 Justices Carlyle and Browning
SUMMIT HOSPITALITY 039, LLC,                 participating.
AND SUMMIT HOSPITALITY I,
LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees SUMMIT HOSPITALITY 009, LLC,
SUMMIT HOSPITALITY 039, LLC, AND SUMMIT HOSPITALITY I, LLC
recover their costs of this appeal from appellant MOE HOSPITALITY, LLC.


Judgment entered this 30th day of October, 2020.




                                       –3–